Case 1:20-cv-02468-BMC Document 52-1 Filed 07/13/20 Page 1 of 5 PageID #: 1287




              EXHIBIT 1
Case 1:20-cv-02468-BMC Document 52-1 Filed 07/13/20 Page 2 of 5 PageID #: 1288




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
DERRICK PALMER, KENDIA MESIDOR,                           :
BENITA ROUSE, ALEXANDER ROUSE,                            :
BARBARA CHANDLER, and LUIS                                :
PELLOT-CHANDLER,                                          :
                                                          :
                           Plaintiffs,                      Case No. 1:20-cv-2468-BMC
                                                          :
                                                          :
         vs.                                              :
                                                          :
AMAZON.COM, INC. and AMAZON.COM
                                                          :
SERVICES LLC,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

            SUPPLEMENTAL DECLARATION OF MEGHAN FITZGERALD

       I, Meghan Fitzgerald, declare as follows:

       1.      I am the Workplace Health & Safety (“WHS”) Manager for Amazon.com

Services, LLC (“Amazon”) at the JFK8 facility (“JFK8”).

       2.      Attached to this declaration as Exhibit A is a true and correct copy of the first

page of an “inSITES” e-mail that JFK8’s general manager sent to all associates at JFK8 on July

13, 2020. Since mid-April, JFK8’s general manager has sent a weekly “inSITES” email to all

JFK8 associates that provides updates about the site’s health and safety efforts. The inSITES

email sent on July 13 states: “In response to COVID-19, since mid-March 2020, we have

temporarily suspended our productivity feedback and provided additional time during breaks so

that associates can maintain a safe environment through social distancing, hand washing,

sanitizing work stations, and using the restroom. These changes still remain in place to allow

associates time to continue these safety measures as necessary without worrying about feedback.


                                                  1
Case 1:20-cv-02468-BMC Document 52-1 Filed 07/13/20 Page 3 of 5 PageID #: 1289




As a reminder, time spent adhering to these safety measures will not be subject to feedback

relating to TOT. Please continue to flag any barriers so that we can support you as you perform

at your best.” See Ex. A.

       3.      On July 13, 2020, Amazon also displayed “inSTALLments” posters, which

contain the same message regarding productivity feedback and TOT as the inSITES email, in the

bathrooms at JFK8.

       I declare, under penalty of perjury, that the foregoing is true and correct. Executed on

this 13th day of July, 2020 in Staten Island, New York.

Dated: July 13, 2020

                                             __________/s/   Meghan Fitzgerald_________
                                                             Meghan Fitzgerald




                                                2
Case 1:20-cv-02468-BMC Document 52-1 Filed 07/13/20 Page 4 of 5 PageID #: 1290




       EXHIBIT A
  Case 1:20-cv-02468-BMC Document 52-1 Filed 07/13/20 Page 5 of 5 PageID #: 1291


                                      This Week at JFK8…
                                                  Friday July 10th 2020
                                       7/13-7/15: MET SCHEDULE ON PAGE 3




Our focus continues to remain on your health and safety during the continued COVID-19
pandemic. In response to COVID-19, since mid-March 2020, we have temporarily
suspended our productivity feedback and provided additional time during breaks so that
associates can maintain a safe environment through social distancing, hand washing,
sanitizing work stations and using the restroom. These changes still remain in place to allow
associates time to continue these safety measures as necessary without worrying about
feedback. As a reminder, time spent adhering to these safety measures will not be subject to
feedback relating to TOT. Please continue to flag any barriers so that we can support you as
you perform at your best. We will provide plenty of notice when we return to normal
operations and resume individual performance assessments.


                                               JFK8 Weather Hotline:
                                                  1-855-579-1766
                                                     Option #3
                                            2020 Atlantic hurricane season
                                         JFK8 Wants to ensure all employees are personally prepared for the
                                         2020 hurricane season. Scan the QR code to make sure you have all
                                           the supplies you need in the event of an emergency. Checklist
                                                             provided by the RedCross
                                         For your own preparedness checklist
                                         SCAN HERE >
